DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-16 and 22-25 are pending.
Election/Restrictions

Applicant's election with no argument (therefore considered without traverse) of Group I, claims 1-16, directed to a peptide conjugate, in the reply filed on 05/12/2022 is acknowledged. 
The requirement is therefore made FINAL.
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-16 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2005/0042753 A1). 
Determining the scope and contents of the prior art
Yang teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence RKKRRQRRR (same as SEQ ID 1; see paragraphs 0314-0319), PRT Artificial Sequence Synthetic 6- Tyr Gly Arg Lys Lys Arg Arg Gln Arg Arg Arg (same as comprising SEQ ID 2 of the instant claim 10 with Tyr and Gly as linking amino acid or a dipeptide) (with 9-11 amino acids), which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine (see paragraph 0197) to a therapeutic compound, such as melphalan, doxorubicin etc., with an example of conjugate with doxorubicin (entire patent especially abstract, paragraphs 0008, 0009,  0012, 0032, 0033, 0168, 0197, 0314-0319, 0329, 0342, 0428-0438, 0475, sequence listing). 

Ascertaining the differences between the prior art and the claims at issue
Yang teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence RKKRRQRRR, which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine to a therapeutic compound, such as melphalan, doxorubicin etc. and teaches example with doxorubicin, but fails to teach example with melphalan. Further, the cited prior art does not provide any example wherein more than one TAT sequence is conjugated with the drug molecule.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference of example with melphalan-Yang teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence RKKRRQRRR, which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine to a therapeutic compound, such as melphalan, doxorubicin etc. and teaches example with doxorubicin. Thus, with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the therapeutic entity of the conjugate can be changed to other desirable drug molecules, such as melphalan as taught by the cited prior art. Thus, the cited prior art meets limitation of the instant claims. 
With regard to the above difference of two or more TAT sequences-Yang teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence RKKRRQRRR, which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine to a therapeutic compound, such as melphalan, doxorubicin etc. and teaches example with doxorubicin conjugated to one TAT sequence. Thus, with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the conjugate may comprise one or more of TAT sequences as taught by the cited prior art. Thus, the cited prior art meets limitation of the instant claims. 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ conjugate.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Yang teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence RKKRRQRRR, which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine to a therapeutic compound, such as melphalan, doxorubicin etc. and teaches example with doxorubicin.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the therapeutic moiety of the conjugate may be changed to other therapeutic moiety, such as melphalan and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed conjugate with a reasonable expectation of success.  

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonny (US 2010/0256041 A1). 
Determining the scope and contents of the prior art
Bonny teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence containing D amino acids RKKRRQRRR or L-TAT (same as SEQ ID 1):

    PNG
    media_image1.png
    284
    736
    media_image1.png
    Greyscale
 (a is same as comprising SEQ ID 2 of the instant claim 10 with Gly as linking amino acid) (with 9-10 amino acids), which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine, lysine to a therapeutic compound, such as melphalan, cisplatin, oxaliplatin, chlorambucil, doxorubicin etc., which may be linked through either N or C-terminus, with examples of conjugate with cisplatin, oxaliplatin, doxorubicin, chlorambucil (with close similarity to melphalan) attached through C-terminus of D-TAT (with D amino acids) or L-TAT (with L amino acids) (entire patent especially abstract, Figures, paragraphs 0006-0012, 0015-0017, 0030, 0033-0037, 0039-0040, 0085-0094, 0103-0155, 0169-0197 and claims). 

Ascertaining the differences between the prior art and the claims at issue
Bonny teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence containing D amino acids RKKRRQRRR or L-TAT (same as SEQ ID 1):

    PNG
    media_image1.png
    284
    736
    media_image1.png
    Greyscale
 (a is same as comprising SEQ ID 2 of the instant claim 10 with Gly as linking amino acid) (with 9-10 amino acids), which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine, lysine to a therapeutic compound, such as melphalan, cisplatin, oxaliplatin, chlorambucil, doxorubicin etc., which may be linked through either N or C-terminus, with examples of conjugate with cisplatin, oxaliplatin, doxorubicin, chlorambucil (with close similarity to melphalan) attached through C-terminus of D-TAT (with D amino acids) or L-TAT (with L amino acids), but fails to teach example with melphalan. Further, the cited prior art does not provide any example wherein more than one TAT sequence is conjugated with the drug molecule.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference of example with melphalan-Bonny teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence (D or L), which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine, lysine to a therapeutic compound, such as melphalan, cisplatin, oxaliplatin, chlorambucil, doxorubicin etc., which may be linked through either N or C-terminus, with examples of conjugate with cisplatin, oxaliplatin, doxorubicin, chlorambucil (with close similarity to melphalan) attached through C-terminus of D-TAT (with D amino acids) or L-TAT (with L amino acids). Given the structural similarity of melphalan and chlorambucil:
Melphalan

    PNG
    media_image2.png
    132
    210
    media_image2.png
    Greyscale

Chlorambucil

    PNG
    media_image3.png
    146
    241
    media_image3.png
    Greyscale
and Bonny’s teaching of L-TAT- chlorambucil, D-TAT- chlorambucil and teaching of that TAT may similarly be conjugated with melphalan, it would have been prima facie obvious to a person of ordinary skill in the art that the therapeutic entity of the conjugate can be changed to other desirable drug molecules, such as melphalan as taught by the cited prior art. Thus, the cited prior art meets limitation of the instant claims. 
With regard to the above difference of two or more TAT sequences-Bonny teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence RKKRRQRRR, which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine, lysine to a therapeutic compound, such as melphalan, cisplatin, oxaliplatin, chlorambucil, doxorubicin etc., which may be linked through either N or C-terminus, with examples of conjugate with cisplatin, oxaliplatin, doxorubicin, chlorambucil (with close similarity to melphalan) attached through C-terminus of D-TAT (with D amino acids) or L-TAT (with L amino acids). Thus, with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the conjugate may comprise one or more of TAT sequences as taught by the cited prior art. Thus, the cited prior art meets limitation of the instant claims. 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ conjugate.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Bonny teaches a peptide conjugate comprising a peptide carrier comprising one or more TAT sequence RKKRRQRRR, which may be linked through a covalent bond or an amino acid or peptide, such as glycine, cysteine, lysine to a therapeutic compound, such as melphalan, cisplatin, oxaliplatin, chlorambucil, doxorubicin etc., which may be linked through either N or C-terminus, with examples of conjugate with cisplatin, oxaliplatin, doxorubicin, chlorambucil (with close similarity to melphalan) attached through C-terminus of D-TAT (with D amino acids) or L-TAT (with L amino acids). 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the therapeutic moiety of the conjugate may be changed to other therapeutic moiety, such as melphalan and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed conjugate with a reasonable expectation of success. 
Allowable Subject matter
Claim 11 presents allowable subject matter over the cited prior art.
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623